                          IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE

CEFERINO CRISOSTOMO LOPEZ,         )
                                   )
           Plaintiff,              )
v.                                 )             NO. 3:20-CV-01073
                                   )             JURY DEMANDED
SADDLER FUNERAL HOME AND           )
CREMATORY SERVICES, NELSON         )
AND SONS MEMORIAL CHAPEL,          )
LLC, STEVIE SADDLER, individually, )
and REID VAN NESS, individually,   )
                                   )
           Defendants.             )

  DEFENDANT NELSON & SONS MEMORIAL CHAPEL LLC’S MEMORANDUM OF
    LAW IN SUPPORT OF ITS SECOND MOTION TO DISMISS THE AMENDED
                             COMPLAINT

         Comes now, Nelson & Sons Memorial Chapel LLC (hereinafter “Nelson”), by and

through counsel, and hereby files this Memorandum of Law in Support of its Motion to

Dismiss Plaintiff’s Amended Complaint. This Motion is filed in response to the Amended

Complaint filed by Plaintiff, Ceferino Crisostomo Lopez (hereinafter “Plaintiff”)

FACTS USED IN SUPPORT OF THIS MOTION TO DISMISS ARE USED ONLY FOR
THIS PURPOSE AND ARE NOT ADMITTED FOR ANY OTHER PURPOSE.

    I.      SUMMARY OF ALLEGED FACTS FROM AMENDED COMPLAINT

            This case involves allegations centered around a delay in delivering the

Plaintiff’s son’s body to the deceased’s family. (See generally Plaintiff’s Amended

Complaint filed on 04/01/2021 [hereinafter “Amended Compl.”]). Plaintiff’s son, Freddy

Aroldo Cristostomo Hernandez died in Robertson County, Tennessee on October 20,

2019. (See Amended Complaint at ¶ 13). An agent for Plaintiff, Juan Carlos Alarcon

(hereinafter “Mr. Alarcon”), entered a written contract on Defendant Saddler Funeral

Home’s letterhead with Defendant Reid Van Ness (hereinafter “Van Ness”) for his




    Case 3:20-cv-01073 Document 28 Filed 04/21/21 Page 1 of 22 PageID #: 160
FE Nelson Lopez MTD 2nd Memo ISO 210419
embalming services and transportation of the body to Plaintiff’s family in Guatemala. (See

Amended Complaint at ¶ 15). Mr. Alarcon paid Van Ness $4,000.00 in cash, on Plaintiff’s

behalf, “to properly handle and transport the remains of Freddy to Guatemala”. (See

Amended Complaint at ¶ 16). Plaintiff alleges Van Ness operated out of both Nelson and

Saddler Funeral Homes & Crematory Services (hereinafter “Saddler”) and that at times

over the six months following the agreement between Van Ness and Alarcon, the

deceased’s body was withheld and/or stored at both Nelson and Saddler. (See Amended

Complaint at ¶ 17). These claims are false as to Nelson, however, for purposes of

this Motion to Dismiss, they are what is claimed in the Pleadings.

        Mr. Alarcon attempted to contact Van Ness many times over a period of months to

ask about the shipping of the remains. (See Amended Complaint at ¶ 18). Mr. Alarcon

was allegedly provided with false confirmation numbers for the transport of the body via

international air carriers on two separate occasions, and Plaintiff relied on this information.

(See Amended Complaint at ¶ 19). In December 2019, Plaintiff and family members

traveled to Guatemala City to receive the body, but Plaintiff asserts Defendants Van Ness,

Nelson, and Saddler failed to deliver the body at this time. (See Amended Complaint at

¶¶ 20, 21). After this happened, Mr. Alarcon contacted Van Ness to ask about the body

and was told there must have been a mistake and they would check on it. (See Amended

Complaint at ¶ 22). Van Ness and/or other representatives of Saddler and Nelson told

Mr. Alarcon they would send the body in February 2020. (See Amended Complaint at ¶

23). As a result, Plaintiff and his family again traveled to Guatemala City to pick up the

body. (See Amended Complaint at ¶ 24). However, Plaintiff asserts “Defendants” failed

to ship the body in February 2020. (See Amended Complaint at ¶ 25).




    Case 3:20-cv-01073 Document 28 Filed 04/21/21 Page 2 of 22 PageID #: 161
FE Nelson Lopez MTD 2nd Memo ISO 210419
                                      2
        Plaintiff asserts Defendants Nelson, Saddler, and Van Ness mishandled and

neglected the body for months, in addition to other Latinx remains. (See Amended

Complaint at ¶ 27). Plaintiff asserts Van Ness, through both Saddler and Nelson, kept the

body for more than six months in which the body began to decay and smell. (See

Amended Complaint at ¶ 28). In March 2020, Alarcon, on Plaintiff’s behalf, sought

assistance from Attorney Eric Lockert to assist with the situation. (See Amended

Complaint at ¶ 30). Attorney Lockert contacted the Tennessee State Board of Funeral

Directors, Embalmers, and Burial (hereinafter “State Board”) on March 5, 2020. (See

Amended Complaint at ¶ 31). Plaintiff claims that Freddy’s body was located at Nelson’s

and shipped back to Guatemala. (See Amended Complaint at ¶ 33). These claims are

false as to Nelson.

            The State Board investigated and found Nelson and Saddler both violated

board statutes and rules. (See Amended Complaint at ¶ 34). As a result of this

investigation, seven (7) bodies were found at Nelson, and eight (8) bodies were found at

Saddler. (See Amended Complaint at ¶ 36). One of the bodies the State Board found at

Nelson’s was Freddy’s body. (See Amended Complaint at ¶ 36). This claim is false and

not supported by any facts. Both Nelson and Saddler entered into consent orders with

the State Board based upon violations agreeing upon fines and fees. (See Amended

Complaint at ¶ 37). Plaintiff alleges these actions caused Plaintiff and his family extreme

emotional distress. (See Amended Complaint at ¶ 41). Plaintiff also alleges he spent

considerable funds traveling to Guatemala City multiple times to receive his son’s body

due to false representations made by Van Ness coupled with the cooperation of Saddler




    Case 3:20-cv-01073 Document 28 Filed 04/21/21 Page 3 of 22 PageID #: 162
FE Nelson Lopez MTD 2nd Memo ISO 210419
                                      3
and Nelson. (See Amended Complaint at ¶ 42). Freddy’s body was shipped to Guatemala

in March 2020. (See Amended Complaint at ¶ 43).

          Plaintiff does not provide any facts in the Amended Complaint asserting that

Nelson made any representation to Plaintiff or his agent or that there was any agreement

between Nelson and Plaintiff or his agent. Further, no facts exist in the Amended

Complaint asserting there was any communication between Plaintiff (or his agent) and

Nelson about the services Plaintiff’s agent had agreed Van Ness would provide.

Additionally, there are no facts that show Nelson knew the race of Plaintiff or intended to

discriminate in any way. Overall, no facts exist that show Nelson specifically engaged in

the alleged conduct. The facts presented improperly lump all three Defendants together.

          There are multiple causes of actions set forth in the Amended Complaint against

the Defendants. The facts asserted in the Amended Complaint are insufficient to state a

claim for the causes of action Plaintiff has asserted against Nelson as outlined in this

Motion. The Amended Complaint is devoid of specific facts about Nelson’s conduct

and instead the Plaintiff lumped Nelson in with language like “Defendant(s)”.

    II.      STANDARD OF REVIEW

          Federal Rule of Civil Procedure (hereinafter “Rule”) 8(a)(2) requires a plaintiff to

plead “a short and plain statement of the claim showing that the pleader is entitled to

relief[.]” Fed. R. Civ. P. 8(a)(2). Rule 12(b)(6) provides relief in the form of a motion to

dismiss when complaints fail to state a claim upon which relief can be granted. See Fed.

R. Civ. 12(b)(6). According to the United States Supreme Court, “[t]o survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a




    Case 3:20-cv-01073 Document 28 Filed 04/21/21 Page 4 of 22 PageID #: 163
FE Nelson Lopez MTD 2nd Memo ISO 210419
                                      4
claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A

plaintiff needs to show the claims asserted are plausible rather than merely possible:

          A claim has facial plausibility when the plaintiff pleads factual content
          that allows the court to draw the reasonable inference that the
          defendant is liable for the misconduct alleged.” Id. The plausibility
          standard is not akin to a “probability requirement,” but it asks for more than
          a sheer possibility that a defendant has acted unlawfully. Where a
          complaint pleads facts that are “merely consistent with” a defendant's
          liability, it “stops short of the line between possibility and plausibility of
          ‘entitlement to relief.’”

Id. (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557 (2007)).

          Further, a “plaintiff's obligation to provide the grounds of his entitlement to relief

requires more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do”. Bell Atlantic v. Twombly, 550 U.S. at 555. This means that

a pleading “does not require detailed factual allegations, but it demands more than

an unadorned, the-defendant-unlawfully-harmed-me accusation”. Iqbal at 578 .

          Although a complaint need not plead detailed factual allegations, “[f]actual

allegations must be enough to raise a right to relief above the speculative level.” Twombly

at 555. Ultimately, “[t]he factual allegations, assumed to be true, must do more than

create speculation or suspicion of a legally cognizable cause of action; they must

show entitlement to relief.” League of United Latin American Citizens v. Bredesen, 500

F.3d 523, 527 (6th Cir.2007). Here, as illustrated below, the Plaintiff has failed to plead

facts sufficient to support any of its causes of action and to survive a motion to dismiss.

III.      LAW AND ARGUMENT

          A.     The Plaintiff has failed to state a claim under 42 U.S.C § 1981.

          Plaintiff has failed to sufficiently plead a cause of action under 42 U.S.C § 1981,

by providing facts specific to this Defendant supporting the essential elements required




       Case 3:20-cv-01073 Document 28 Filed 04/21/21 Page 5 of 22 PageID #: 164
FE Nelson Lopez MTD 2nd Memo ISO 210419  5
for this cause of action. Section 1981 states that “[a]ll persons within jurisdiction of the

United States shall have the same right in every State and Territory to make and enforce

contracts…as is enjoyed by white citizens…” 42 U.S.C. § 1981. It is first important to note

that Plaintiff alleges discrimination based on race and national origin under this cause of

action. (See Amended Complaint at ¶ 52). However, Section 1981 does not address the

prohibition of discrimination based on national origin – only race. In El-Zabet v. Nissan

North America, Inc., the Sixth Circuit Court found the plaintiff failed to state a claim under

Section 1981 because he “alleged only discrimination based on national origin, while

Section 1981 prohibits only discrimination based on race.” El-Zabet v. Nissan N. Am.,

Inc., 211 F. App'x 460, 462 (6th Cir. 2006). The Court explained that “[e]ven though

Section 1981 does not use the word “race”, the Supreme Court has held that it prohibits

only racial discrimination, not discrimination based “solely on the place or nation of [ ]

origin.” Id. (citing Saint Francis Coll. v. Al–Khazraji, 481 U.S. 604 (1987) (See also Ana

Leon T. v. Fed. Reserve Bank of Chicago, 823 F.2d 928, 931 (6th Cir. 1987) (“It is well-

settled that § 1981 redresses only racial discrimination.”) Therefore, because Section

1981 addresses discrimination based on race and not national origin, Plaintiff has

improperly pled a claim of national origin discrimination under Section 1981.

        Turning to the requirements to properly assert a claim of race discrimination under

Section 1981, the Sixth Circuit has stated the following:

        In order to establish a claim for racial discrimination under section 1981, a
        plaintiff must plead and prove that (1) he belongs to an identifiable class
        of persons who are subject to discrimination based on their race; (2) the
        defendant intended to discriminate against him on the basis of race; and
        (3) the defendant's discriminatory conduct abridged a right enumerated
        in section 1981(a).




    Case 3:20-cv-01073 Document 28 Filed 04/21/21 Page 6 of 22 PageID #: 165
FE Nelson Lopez MTD 2nd Memo ISO 210419
                                      6
Amini v. Oberlin Coll., 440 F.3d 350, 358 (6th Cir. 2006). Plaintiff has not pled sufficient

facts to support these elements that are necessary to show Nelson engaged in unlawful

discrimination against Plaintiff based on Plaintiff’s race.

                Plaintiff has failed to plead facts that Nelson intended to discriminate
                against Plaintiff on the basis of Plaintiff’s race.

        A Tennessee federal court has found that “[t]o state a claim under § 1981, a plaintiff

must plead, among other things, that he belongs to an identifiable class of persons who

are subject to discrimination based on their race and that the defendant intended

to discriminate against him on the basis of race.” Young v. FedEx Employees Credit

Ass'n, No. 19-CV-2313-TLP-TMP, 2019 WL 7669173, at *6 (W.D. Tenn. Sept. 17, 2019),

report and recommendation adopted sub nom. Young v. FedEx Employees Credit Assoc.,

No. 219CV02313TLPTMP, 2019 WL 5268564 (W.D. Tenn. Oct. 17, 2019). Based on

these requirements, the Court held the following:

        [Plaintiff]'s Complaint fails to state a claim under § 1981 because it does not
        contain any specific factual allegations of discrimination, let
        alone intentional discrimination, based on her race. [Plaintiff]’s Complaint
        designates race discrimination as the basis for her suit but fails to identify
        any actual instances of racial discrimination. Accordingly, [Plaintiff]’s
        Complaint fails to plausibly allege a § 1981 claim.

Id. Further, an important 2020 ruling by the United States Supreme Court found that in

§ 1981 claims, “a plaintiff bears the burden of showing that race was a but-for cause

of its injury.” Comcast Corp. v. Nat'l Ass'n of Afr. Am.-Owned Media, 140 S. Ct. 1009,

1014–15, 206 L. Ed. 2d 356 (2020).

        Plaintiff asserts he is part of a class of persons subject to discrimination on the

basis of race – the Latinx community – but he sets forth zero facts claiming he was

discriminated on the basis of being part of this group. Plaintiff failed to plead Nelson




    Case 3:20-cv-01073 Document 28 Filed 04/21/21 Page 7 of 22 PageID #: 166
FE Nelson Lopez MTD 2nd Memo ISO 210419
                                      7
intended to discriminate against Plaintiff on the basis of Plaintiff’s race. Further, Plaintiff

failed to show that an injury would not have occurred “but for” racial prejudice. There are

no facts claiming Nelson and/or its representatives/employees knew Plaintiff and his

deceased son were Hispanic. Further, there are no facts claiming Plaintiff and/or his agent

ever revealed or said anything at all to Nelson about race during the contact Plaintiff

alleges it had with Nelson. There are no facts pled asserting Nelson ever inquired about

the body’s race or national origin or that it took note of the same.

        The Sixth Circuit has found “the ‘intent’ element of the claim can be established

either by direct evidence or inferentially”. Amini v. Oberlin Coll., 440 F.3d 350, 358 (6th

Cir. 2006). Plaintiff has not set forth any facts that support the intent element in either

fashion. Plaintiff has not asserted any facts supporting Nelson knew Plaintiff and/or his

son’s race or that Nelson intended to discriminate on the basis of race. There are

absolutely no facts that establish an intent to discriminate based on actual claimed actions

of Nelson related to race and discrimination. There can be no intentional discrimination

on the basis of race when there is no knowledge of the person’s race.

        Plaintiff is essentially asserting that because Plaintiff’s son was Latinx and

something went wrong with delivering the body - that things went wrong intentionally and

because of race. Plaintiff has made this blanket statement and drawn his own conclusions

without providing factual support. Plaintiff has failed to plead any facts that support its

claim Nelson treated the body worse than Nelson treated non-Latinx bodies. Further,

Plaintiff has not pled any facts claiming Nelson made any derogatory comments about

race. There are simply no facts to support these broad assertions of racial discrimination.

        B.      Plaintiff has failed to state a claim under 42 U.S.C § 1985.




    Case 3:20-cv-01073 Document 28 Filed 04/21/21 Page 8 of 22 PageID #: 167
FE Nelson Lopez MTD 2nd Memo ISO 210419
                                      8
        Plaintiff has failed to specifically plead a claim under 42 U.S.C § 1985. The Plaintiff

in Young attempted to assert a claim under § 1985 of conspiracy to deprive her of the

right to equal protection. Young v. FedEx Employees Credit Ass'n, at *6. The Court found

that “[t]o sustain a claim under section 1985(3), a claimant must prove both membership

in a protected class and discrimination on account of it.” Id. (internal citations omitted)

(See also Deja Vu of Nashville, Inc. v. Metro. Gov't of Nashville & Davidson Cty.,

Tennessee by & through Traffic & Parking Comm'n, 805 F. App'x 379, 384 (6th Cir. 2020)

(“[a] claimant must prove both membership in a protected class and discrimination on

account of it.”). “In other words, there must be proof of some racial, or perhaps otherwise

class-based,      invidiously discriminatory animus.” Id. (internal quotations omitted).

Therefore, the Tennessee federal court held the following:

        [Plaintiff]’s Complaint fails to state a claim under § 1985 for the same reason
        it fails to state a claim under § 1981. The complaint simply does not
        contain any specific factual allegations of any discrimination, let
        alone discrimination based on [Plaintiff]'s race or class. Accordingly,
        [Plaintiff]’s complaint fails to plausibly allege a § 1985 claim.

Id. Just like the Plaintiff in Young failed to provide factual allegations of discrimination on

the basis of her race or class, Plaintiff here failed to provide facts asserting discrimination

on the basis of race. Therefore, just as the court in Young found the complaint failed to

state a claim, Plaintiff’s Amended Complaint here also fails to state a claim.

        Further, the Sixth Circuit has addressed the conspiracy portion of a Section 1985

claim and found that the following requirements must be present to prove such a claim.

        In order to establish a claim for conspiracy under § 1985(3), a plaintiff must
        plead and prove (1) a conspiracy; (2) for the purpose of depriving, either
        directly or indirectly, any person or class of persons of the equal protections
        of the laws, or of equal privileges or immunities of the laws; (3) an act in
        furtherance of the conspiracy; (4) whereby a person is either injured in his




    Case 3:20-cv-01073 Document 28 Filed 04/21/21 Page 9 of 22 PageID #: 168
FE Nelson Lopez MTD 2nd Memo ISO 210419
                                      9
        person or property or deprived of any right or privilege of a citizen of the
        United States.

Hogrobrooks v. Wells Fargo Bank, N.A., No. 19-5609, 2020 WL 7231501, at *2 (6th Cir.

June 9, 2020). Plaintiff has not asserted facts that support these elements. Again, Plaintiff

has not set forth facts that he was discriminated against on the basis of his race.

        Further, the Sixth Circuit upheld dismissal of a Plaintiff’s claim in Oliver v.

Lexington Fayette Urban County Government based on a similar failure to plead:

        The district court also did not err in dismissing Oliver's §
        1985(3) claim. Aside from [Plaintiff]’s bare, vague, and conclusory
        assertions of a conspiracy, she alleged no facts that would lead to an
        inference that any of the defendants were involved in a conspiracy to
        deprive her of any constitutional right.

Oliver v. Lexington Fayette Urban Cty. Gov't, No. 20-5639, 2020 WL 7346025, at *3 (6th

Cir. Oct. 16, 2020). Similarly, Plaintiff here has alleged no facts that would lead to any

inference Nelson was involved in a conspiracy to deprive Plaintiff of any right it has under

Section 1985. The claims in Amended Complaint Paragraph No. 81 and 82 simply provide

broad conclusory claims of a “conspiracy” without any facts to support the claim. Simply

citing elements of a claim, with no facts, is not sufficient to support a claim. Therefore,

Plaintiff has failed to adequately plead sufficient facts to support this cause of action.

        Further, Plaintiff lumps all the Defendants together with the allegation that

“Defendants’” collusion and conspiracy were fundamental to the fraud perpetuated on

Plaintiff. (See Amended Complaint at ¶ 81). In doing so, Plaintiff does not specify which

Defendant(s) it is asserting engaged in such conduct. Federal courts have found that

“[s]uch a vague and conclusory claim that…lumps all defendants together is plainly

insufficient under the pleadings requirements of Federal Rule of Civil Procedure 8.”

Grant v. WMC Mortg. Corp., No. CIV2101117WBSKJN, 2010 WL 2509415, at *3 (E.D.




   Case 3:20-cv-01073 Document 28 Filed 04/21/21 Page 10 of 22 PageID #: 169
FE Nelson Lopez MTD 2nd Memo ISO 210419
                                     10
Cal. June 17, 2010). The Court in Grant granted the defendant’s Motion to Dismiss the

plaintiff’s claim as a result of this lumping. Id. (See also Rivera-Nazario v. Corporacion

del Fondo del Seguro del Estado (D.P.R. Sept. 9, 2015) (“Plaintiffs were not allowed to

lump Defendants together without pleading individualized facts.”) Without specifying

which defendant allegedly engaged in an act of discrimination there is no way to know

which of the three defendants Plaintiff alleges engaged in such conduct. This is a failure

to adequately plead facts to support this allegation.

        C.      Plaintiff has failed to state a claim for intentional infliction of emotional
                distress.

        Plaintiff has failed to plead specific facts for an intentional infliction of emotion

distress claim. To sufficiently plead this cause of action, Plaintiff must do the following:

        To establish an intentional infliction of emotional distress claim under
        Tennessee law, [Plaintiff] must sufficiently allege that [Defendant]’s conduct
        was (1) intentional or reckless, (2) so outrageous that it is not tolerated
        by civilized society, and (3) resulted in serious mental injury to her.

Sharpe v. Corecivic of Tennessee, LLC, No. 3:20-CV-00122, 2020 WL 6273919, at *2

(M.D. Tenn. Oct. 26, 2020) (internal citations omitted).

                1.       Plaintiff has failed to plead Nelson’s conduct was intentional or
                         reckless.

        Plaintiff has asserted no facts to support that Nelson engaged in intentional or

reckless conduct. Plaintiff merely recites the required elements of this tort and does not

go beyond that by providing any facts supporting Nelson engaged in any intentional or

reckless conduct. Plaintiff asserts a blanket statement that transportation of the body was

not done for a period of six months after Plaintiff died in October 2019 but does not assert

facts that specifically assert Nelson had the body in its possession for any specific period

of time. (See Amended Complaint at ¶¶ 84, 88). Plaintiff asserted no facts that Nelson




   Case 3:20-cv-01073 Document 28 Filed 04/21/21 Page 11 of 22 PageID #: 170
FE Nelson Lopez MTD 2nd Memo ISO 210419
                                     11
had the body for any longer than a few days in March 2020 or that Nelson mishandled

the body in any way. The lumping of the Defendants together is completely inappropriate

in a complicated case like this with broad, conclusory, non-specific facts asserted in the

Complaint. Therefore, Plaintiff has not asserted sufficient facts to support this claim.

                2.       Plaintiff has failed to plead Nelson’s conduct was so outrageous
                         to not be tolerated by civilized society.

        Plaintiff has not pled any facts to support that Nelson engaged in outrageous

conduct. This Court has emphasized “it is not sufficient that a defendant has acted with

an intent which is tortious or even criminal, or that he has intended to inflict emotional

distress.” Sharpe v. Corecivic of Tennessee, LLC, at *2 (M.D. Tenn. Oct. 26, 2020).

Rather, “a plaintiff must show that the defendant's conduct was so outrageous in

character, and so extreme in degree, as to go beyond all possible bounds of decency and

to be regarded as atrocious, and utterly intolerable in a civilized community.” Id. (citation

and internal quotation marks omitted). Therefore, “[t]he standard for outrageous conduct

is     high,    indeed,       and         cases   finding   conduct   sufficient   to   support

an intentional infliction of emotional distress claim are few and far between.” Id. (internal

citations omitted). The assertions in the Amended Complaint are not that Nelson

mistreated or desecrated the body, instead, this is a dispute about the alleged delay of

the delivery of a body overseas. These are not facts that support the required element of

“outrageous conduct” necessary to support an IIED claim. Again, Plaintiff has asserted

no facts that Nelson acted with any intent to inflict emotional distress on Plaintiff or that

any conduct was so outrageous and extreme to support the second element of this tort.

                3.       Plaintiff has failed to plead that Nelson’s conduct
                         resulted in serious mental injury to Plaintiff.




     Case 3:20-cv-01073 Document 28 Filed 04/21/21 Page 12 of 22 PageID #: 171
FE Nelson Lopez MTD 2nd Memo ISO 21041912
        Tennessee federal courts have found that “both actions for intentional infliction of

emotional distress and negligent infliction of emotional distress…require an identical

element: a showing that the plaintiff suffered a serious mental injury resulting from the

defendant's conduct.” Capps v. Cremation Options, Inc., No. 3:12-CV-545-TAV-HBG,

2016 WL 123425, at *4 (E.D. Tenn. Jan. 11, 2016). In Capps, the plaintiffs alleged after

learning their father was cremated, they “immediately experienced profound and severe

pain, anguish, grief, sorrow, and outrage” caused primarily due to their personal and

religious convictions regarding cremation. Id. The plaintiffs asserted they continued to feel

“severe pain, anguish, grief, sorrow, and outrage,” and it is “rare” to not have “some

moment of suffering” each day. Id. Even with these specific facts asserted, the Court

found “plaintiffs have not demonstrated that they have suffered any significant impairment

in their daily lives resulting from the alleged outrageous conduct of defendant.” Therefore,

the Court dismissed their claims. Id. at *6 (E.D. Tenn. Jan. 11, 2016).

        Plaintiff has asserted no facts to support that it suffered severe mental injury

or that any mental injury was a result of any actions of Nelson. Therefore, Plaintiff

has not provided the required facts to support the third element of this tort.

        D.      Plaintiff has failed to plead a breach of contract or breach of implied
                contract claim.

        Plaintiff has failed to plead facts that support an essential element of a breach of

contract action. The essential elements are as follows:

        Under       Tennessee          law,     “[t]he     essential elements of
        any breach of contract *942 claim include (1) the existence of an
        enforceable contract, (2) nonperformance amounting to a breach of
        the contract, and (3) damages caused by the breach of
        the contract.” Rogers, 2011 WL 2112766, at *5 (citation omitted).




   Case 3:20-cv-01073 Document 28 Filed 04/21/21 Page 13 of 22 PageID #: 172
FE Nelson Lopez MTD 2nd Memo ISO 210419
                                     13
Evans v. Walgreen Co., 813 F. Supp. 2d 897, 941–42 (W.D. Tenn. 2011), aff'd, 559 F.

App'x 508 (6th Cir. 2014). Plaintiff has also failed to plead facts that support a breach of

an implied contract claim. The essential elements for such a claim are as follows:

        [a] benefit conferred upon the defendant by the plaintiff, appreciation
        by the defendant of such benefit, the acceptance of such benefit under
        such circumstances that it would be inequitable for him to retain the
        benefit without payment of the value thereof. The most significant
        requirement for a recovery is that the enrichment to the defendant be unjust.

Aldridge v. City of Memphis, 2007 WL 4570881, at *5 (W.D. Tenn. Dec. 27, 2007).

                1.       Plaintiff has failed to plead that there was any existence of a
                         valid and enforceable contract between Plaintiff and Nelson.

        A breach of contract action against Nelson simply does not make any sense given

the facts asserted in this case. There is no contract between Plaintiff and Nelson. In fact,

the alleged contract was not even with Plaintiff but instead was with Defendant Van

Ness on “Defendant Saddler Funeral Home’s letterhead”. (See Amended Complaint

at ¶ 15). The contract Plaintiff refers to throughout the Amended Complaint is between

an alleged non-party, Alcaron, acting on Plaintiff’s behalf, and Van Ness, the embalmer

and/or Saddler – not with Nelson. (See Amended Complaint at ¶ 15). There is no pled

connection between Van Ness’s contract with Alcaron/Plaintiff and Nelson because there

is no connection. Nelson was not remotely involved with anything having to do with any

contract related to this body. The Plaintiff knows this and therefore pled no supporting

facts. (See Amended Complaint at ¶ 15).

        Similarly, there is no contract implied in fact between Plaintiff and Nelson. This

Court has found “it is well established that to have a contract implied in fact, there must

have been a mutual agreement between the parties; that is, there must be either

circumstances or conduct from which it can be inferred that the parties had a meeting of




   Case 3:20-cv-01073 Document 28 Filed 04/21/21 Page 14 of 22 PageID #: 173
FE Nelson Lopez MTD 2nd Memo ISO 210419
                                     14
the minds”. Judd v. Heitman, 402 F. Supp. 929, 933 (M.D. Tenn. 1975). Plaintiff has not

pled any facts establishing any mutual agreement whatsoever between Nelson and

Plaintiff. Therefore, there are no facts or circumstances pled in the Amended Complaint

in which meeting of the minds between Plaintiff and Nelson can be inferred at all. As a

result, Plaintiff has failed to plead facts to support an implied contract in fact claim.

        Further, Plaintiff again improperly groups all the defendants together in his

Amended Complaint. (See Amended Complaint at ¶¶ 100, 101). Plaintiff cannot lump

together all the defendants without specifying which defendant did what. Plaintiff

repeatedly states that “Defendants” participated in one action or another - but grouping

defendants like this fails to specify which defendant purportedly took part in each action.

                2.       Plaintiff has failed to plead there was any nonperformance
                         amounting to a breach.

        There can be no breach of a contract that does not exist. Again, there was no

contract between Plaintiff and Nelson to breach. (See Amended Complaint at ¶ 15). Even

if Plaintiff had pled Nelson was part of a contract with Plaintiff, Plaintiff has not pled any

facts that there was any nonperformance by Nelson that amounted to a breach. The body

was shipped. (See Amended Complaint at ¶ 33). Therefore, there have been no facts

pled that there was any on Nelson’s part that amounted to nonperformance or a breach.

                3.       Plaintiff has failed to plead that a breach by this
                         Defendant caused any damages to Plaintiff.

        Finally, Plaintiff has failed to plead any facts showing a breach by Nelson caused

damages to Plaintiff. Again, there was no contract with Plaintiff for Nelson to even breach.

(See Amended Complaint at ¶ 15). However, even if there was a contract between them

and that contract was breached, Plaintiff still failed to plead that a breach by Nelson




   Case 3:20-cv-01073 Document 28 Filed 04/21/21 Page 15 of 22 PageID #: 174
FE Nelson Lopez MTD 2nd Memo ISO 210419
                                     15
caused Plaintiff damage. First, Plaintiff again lumped all “Defendants” together when it

asserted “[a]s a result of Defendants’ breach of contract, Plaintiff has suffered damages”.

(See Amended Complaint at ¶ 101). It is improper to lump all the Defendants together.

Plaintiff does not specify any facts about damages in the Amended Complaint that Nelson

(specifically) caused Plaintiff. There are absolutely no facts pled asserting Nelson

breached the contract and caused damages to Plaintiff as a result of a breach.

        E.      Plaintiff has failed to plead the facts necessary for a Tennessee
                Consumer Protect Action cause of action.

        Plaintiff has failed to state a claim for violations of the TCPA. Plaintiff does not even

specify the sections of the TCPA it alleges Nelson violated, so Nelson cannot be certain

which parts of the Act it even needs to defend. Tenn. Code Ann. § 47-18-104(b)

addresses that certain unfair or deceptive acts or practices are unlawful and in violation

of the Act. It lists thirty-one acts that fall under this statute. There is no way for Nelson to

know which of the thirty-one acts on this list Plaintiff is asserting Nelson violated. This is

a very long list for Nelson to have to guess what is being asserted against it.

        Based on Plaintiff’s assertions in the Amended Complaint that “Defendants

Saddler, Nelson, and Van Ness fraudulently and deceptively represented their services

to properly handle and return the body”, Nelson can only guess that Plaintiff might be

referring to Tenn. Code Ann. 47-18-104(b)(7), which lists “(7) Representing that goods or

services are of a particular standard, quality or grade” as a deceptive act. Tenn. Code.

Ann 47-18-104(b)(7).

        However, Plaintiff not only failed to assert which section of the TCPA Nelson

purportedly violated but also failed to provide facts that support any violations of the Act.

For instance, this section of the TCPA requires a defendant to make a deceptive




   Case 3:20-cv-01073 Document 28 Filed 04/21/21 Page 16 of 22 PageID #: 175
FE Nelson Lopez MTD 2nd Memo ISO 210419
                                     16
representation that its services are of a certain quality. Nelson did not make any

representations to Plaintiff about its services. Plaintiff’s agent, Mr. Alcaron, discussed

services with Van Ness and made a contract with Van Ness. (See Amended Complaint

at ¶¶ 15, 16). There are no alleged specific misrepresentations made or identified in the

Amended Complaint. This is because Plaintiff knows Nelson never talked to Plaintiff.

Plaintiff asserts that his agent, Alarcon, tried to contact Van Ness for months to ask about

the body shipment, that Alarcon was given false confirmation numbers for the transport,

and that Alarcon contacted Van Ness to ask about the body. (See Amended Complaint

at ¶¶ 18-19, 22). These are all instances of representations made to Plaintiff and/or his

agent that do not reference Nelson at all. This is because Nelson was not involved.

Without making any representation to Plaintiff at all, it is not possible for Nelson to have

made a deceptive representation. Therefore, Plaintiff has failed to set forth sufficient facts

to support its claim that Nelson violated the TCPA.

        F.      Plaintiff has failed to state a claim for breach of fiduciary.

        Plaintiff has failed to state a claim for breach of fiduciary duty. To survive a motion

to dismiss, a plaintiff must specify facts to support the following elements of this claim:

        In order to recover for breach of fiduciary duty, a plaintiff must establish:
        (1) a fiduciary relationship, (2) breach of the resulting fiduciary duty,
        and (3) injury to the plaintiff or benefit to the defendant as a result of
        that breach.

Great Am. Opportunities, Inc. v. Cherry Bros., LLC, No. 3:17-CV-1022, 2018 WL 418567,

at *8 (M.D. Tenn. Jan. 16, 2018) (internal citations omitted).

        The Plaintiff has failed to plead there was any fiduciary relationship between
        Plaintiff and Nelson.




   Case 3:20-cv-01073 Document 28 Filed 04/21/21 Page 17 of 22 PageID #: 176
FE Nelson Lopez MTD 2nd Memo ISO 210419
                                     17
        Plaintiff has failed to plead facts that a fiduciary relationship existed between

Plaintiff and Nelson. There are certain requirements for a relationship to be considered a

fiduciary relationship. “A fiduciary relationship has been defined as one founded on trust

or confidence reposed by one Person in the integrity and fidelity of another.” Power & Tel.

Supply Co. v. Suntrust Banks, Inc., No. 03-2217 M1/V, 2005 WL 1329538, at *3 (W.D.

Tenn. May 10, 2005) (internal citations omitted). Further, “[f]iduciary duties constitute the

highest standard of duty imposed by law. Id. Additionally, “[f]iduciary relationships may

arise whenever confidence is reposed by one party in another who exercises dominion

and influence.” Bridgestone Am.'s, Inc. v. Int'l Bus. Machines Corp., 172 F. Supp. 3d 1007,

1014–15 (M.D. Tenn. 2016) (internal citations omitted).

        Plaintiff has not pled any facts to support he had a relationship with Nelson. Mr.

Alarcon engaged Van Ness to handle funeral arrangements, embalming, and shipping

the body in October 2019. (See Amended Complaint at ¶¶ 15, 16). Alarcon did not engage

Nelson to do anything. (See Amended Complaint at ¶¶ 15, 16). Alarcon is not even a

party in this case. In no instance did Plaintiff place trust or confidence in Nelson to perform

any action. (See Amended Complaint at ¶¶ 15, 16). There are no facts in the Amended

Complaint to support a fiduciary relationship existed between Plaintiff and Nelson.

        G.      Plaintiff has failed to state a claim for intentional misrepresentation.

        Plaintiff has failed to state a claim for intentional misrepresentation. To survive a

motion to dismiss, a plaintiff must specify facts to support the following elements of an

intentional misrepresentation claim:

        To recover for intentional misrepresentation, a plaintiff must prove:
        (1) that the defendant made a representation of a present or past fact;
        (2) that the representation was false when it was made;
        (3) that the representation involved a material fact;




   Case 3:20-cv-01073 Document 28 Filed 04/21/21 Page 18 of 22 PageID #: 177
FE Nelson Lopez MTD 2nd Memo ISO 210419
                                     18
        (4) that the defendant either knew that the representation was false or did
        not believe it to be true or that the defendant made the representation
        recklessly without knowing whether it was true or false;
        (5) that the plaintiff did not know that the representation was false when
        made and was justified in relying on the truth of the representation; and
        (6) that the plaintiff sustained damages as a result of the representation.

Harden v. U.S. Bank Nat'l Ass'n for the Holders of the Citigroup Mortg. Loan Tr., Inc., No.

215CV02438STATMP, 2016 WL 6208610, at *3 (W.D. Tenn. Oct. 24, 2016).

        The Plaintiff has failed to plead Nelson made any representation of an
        existing or past fact.

        Plaintiff has not pled that Nelson made any representation of any existing or past

fact to Plaintiff. (See Amended Complaint at ¶¶ 15-16, 18-19, 22). Plaintiff has not

asserted any facts that he or his agent had any agreements, dealings or contracts with

Plaintiff. Van Ness dealt with Plaintiff, but Nelson did not. (See Amended Complaint at ¶¶

15-16). As a result, Nelson did not even have an opportunity to make any representations

of any facts to Plaintiff. Further, Plaintiff does not identify what misrepresentation Nelson

purportedly made or that Nelson knew any representation was false. The Amended

Complaint is devoid of facts to support Nelson made any misrepresentation of fact.

        H.      Plaintiff has failed to state a cause of action against Nelson for
                mishandling of remains/interference with dead bodies because
                Plaintiff has failed to plead facts to support the claim.

        Plaintiff has failed to state a claim for mishandling of remains/interference with

dead bodies. The guidelines are addressed in Section 868 of the Restatement (Second)

of Torts and include the following:

        § 868. Interference With Dead Bodies

        One who intentionally, recklessly or negligently removes, withholds,
        mutilates or operates upon the body of a dead person or prevents its proper
        interment or cremation *158 is subject to liability to a member of the family




   Case 3:20-cv-01073 Document 28 Filed 04/21/21 Page 19 of 22 PageID #: 178
FE Nelson Lopez MTD 2nd Memo ISO 210419
                                     19
        of the deceased who is entitled to the disposition of the body.

Crawford v. J. Avery Bryan Funeral Home, Inc., 253 S.W.3d 149, 157–58 (Tenn. Ct. App.

2007). The Court of Appeals of Tennessee also found some of the comments to section

868 to be instructive:

        Comment: a. One who is entitled to the disposition of the body of a
        deceased person has a cause of action in tort against one who intentionally,
        recklessly or negligently mistreats or improperly deals with the body, or
        prevents its proper burial or cremation. The technical basis of the cause of
        action is the interference with the exclusive right of control of the body…

Id. at 158. The Court noted that “[s]everal jurisdictions have either followed

the Restatement (Second) of Torts § 868, or have reached the same result based on that

particular jurisdiction's law.” Id.

        Plaintiff must assert facts supporting that Nelson intentionally, recklessly, or

negligently withheld the body or prevented its proper burial. First, Plaintiff once again

grouped all defendants together by asserting that “Defendants” took certain actions.

Again, Plaintiff cannot lump together all defendants without specifying which defendant

Plaintiff asserts took a particular action. There is no way to know which actions Plaintiff

asserts each defendant participated in with the way the Amended Complaint is drafted.

        Second, Plaintiff asserts no facts that Nelson intentionally, recklessly, or

negligently withheld the body or prevented its burial. Plaintiff has not asserted any facts

that support its blanket assertion that Nelson prevented burial of the body or did anything

to get in the way of the body being shipped to its destination. Therefore, Plaintiff has failed

to plead sufficient facts to supports its claim that Nelson mishandling the remains or

interfered with the dead body.




   Case 3:20-cv-01073 Document 28 Filed 04/21/21 Page 20 of 22 PageID #: 179
FE Nelson Lopez MTD 2nd Memo ISO 210419
                                     20
                                          Respectfully submitted,

                                          _s/Jason A. Lee___________________
                                          JASON A. LEE
                                          Registration No: 22890
                                          ALLY D. HARGETT
                                          Registration No: 36818
                                          Attorneys for Defendant, Nelson and
                                          Sons Memorial Chapel, LLC

                                          BURROW LEE, PLLC
                                          611 Commerce Street, Suite 2603
                                          Nashville, TN 37203
                                          Main: (615) 540-1005
                                          Direct: (615) 540-1004
                                          jlee@burrowlee.com
                                          ahargett@burrowlee.com




   Case 3:20-cv-01073 Document 28 Filed 04/21/21 Page 21 of 22 PageID #: 180
FE Nelson Lopez MTD 2nd Memo ISO 210419
                                     21
                                    CERTIFICATE OF SERVICE

       I hereby certify that on this 21st day of April 2021, a true and correct copy of the
foregoing document has been sent via the Court’s CM/ECF system, and/or first class
United States mail, postage prepaid, addressed to:

John H. Morris
Nashville Vanguard Law, PLLC
Parkway Towers, Suite 102
202 James Robertson Parkway
Nashville, TN 37219

Andrew S. Lockert
Lockert Legal LLC
112 Frey Street
Ashland City, TN 37015

Andrew Grams
Christen C. Blackburn
Lewis Thomason, P.C.
424 Church Street, Suite 2500
P.O. Box 198615
Nashville, TN 37219

Eric Lockert, Esq.
Lockert, Hamlin & Hamlin PLLC
112 Frey Street
Ashland City, TN 37015

Reid Van Ness
420 Walton Lane, Unit J46
Madison, TN 37115
                                                 _s/ Jason A. Lee___________________
                                                 JASON A. LEE
                                                 ALLY D. HARGETT




   Case 3:20-cv-01073 Document 28 Filed 04/21/21 Page 22 of 22 PageID #: 181
FE Nelson Lopez MTD 2nd Memo ISO 210419
                                     22
